DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 8-9 have been amended, claim 2 has been cancelled, therefore, claim(s) 1, 3-9 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
Amendments to the claim(s) do not overcome previous rejections under 35 USC 103, therefore the Examiner has maintained the rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1, 3-9 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1, 3-9 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, "An information provision apparatus comprising: a memory that stores preference information of a customer; and one or more processors programmed to: acquire sale promotion information including at least first sale promotion information, second sale promotion information, and third sale promotion information, the second sale promotion information having a delivery priority higher than that of the first sale promotion information, and the third sale promotion information matching the preference information at a higher level than that of the second sale promotion information; transmit, to a terminal of the customer, screen information having at least one line composed of the second sale promotion information and the third sale promotion information; detect that the customer has used the second sale promotion information and the third sale promotion information, and change a display mode of the second sale promotion information and the third sale promotion information that are displayed on a screen of the terminal based on the screen information; and provide additional sale promotion information to the terminal when a layout of the second sale promotion information and the third sale promotion information on the screen, of which the display mode has been changed, includes a line composed of the second sale promotion information and the third sale promotion information that have been used by the customer. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. The claims appear to be directed to a common business practice of displaying promotional information to a user.
Dependent claims 2-6 are also considered as encompassed by the abstract idea as indicating the conditions for receiving a reward (Claim 2), the type of promotion information (Claim 3), updating the preference information of the user (Claim 4, 5), and group preference information (Claim 6).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of An information provision apparatus comprising: a memory, one or more processors programmed to (Claim 1), and chang[ing] a display mode of the second sale promotion information and the third sale promotion information that are displayed on the screen of the terminal based on the screen information (Claim 1, 8 and 9), A terminal  (Claim 8), An information provision method using an information provision apparatus (Claim 9), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The Examiner understands the limitation of “chang[ing] a display mode of the second sale promotion information and the third sale promotion information that are displayed on the screen of the terminal based on the screen information” to just be updating the information displayed. The “terminal” of Claim(s) 1, 7-9 can just be any generic cellphone or computer and do not provide an inventive concept nor does it integrate the judicial exception into a practical application. The limitation of “wherein the one or more processors are programmed to detect that the customer has used the first sale promotion information or the second sale promotion information based on a position of the terminal” (Claim 7), the Examiner understands to be determining whether or not the user visited the store, the Examiner further finds this to be well-understood, routine and conventional in the art as shown by (Maginnis (US 2016/0371722 A1) at 0003).  The Examiner finds that the amended limitations of “at least one line composed of…” and “includes a line composed of second sale promotion information and the third sale promotion information that have been used by the customer” serves to further narrow the abstract idea and does provide a specific limitation(s) that would integrate the judicial exception into a practical application. The Examiner notes that the claim limitations of “the second sale promotion information having a delivery priority higher than that of the first sale promotion information, and the third sale promotion information matching the preference information at a higher level than that of the second sale promotion information”, is immaterial since the sale promotion information is predetermined prior to acquiring and displaying the sale promotion information to the user.
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The Examiner finds the limitations of Claim 6 to be well-understood, routine and conventional in the art (Maginnis (US 2016/0371722 A1) at 0003). The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2017-204119 A), hereafter “Mori”, in view of Igarashi et al (US 2019/0014366 A1), hereinafter “Igarashi”.

	Claim 1: Mori discloses, An information provision apparatus (see at least 0010), comprising:
	a memory that stores preference information of a customer (0015, storage unit, 0040, usage history and preferences);
	and one or more processors (0011-0012, control unit, CPU) programmed to:
	acquire sale promotion information including at least first sale promotion information, second sale promotion information, and third sale promotion information (0012, coupon receiving unit, 0017, 0029),
	and the third sale promotion information matching the preference information at a higher level than that of the second sale promotion information (0006, gives priority to coupon data matching the user history data, 0016, 0027, 0040, 0073);
	 transmit, to a terminal of the customer, screen information having at least one line composed of the second sale promotion information and the third sale promotion information (0013, transmits the coupon data to the user terminal, 0017, 0020, 0029, see also Fig. 8A-D); 
	detect that the customer has used the second sale promotion information and the third sale promotion information (0030, the user selects the coupon to use it, 0031, confirms coupon data usage via a store terminal),
	and change a display mode of the second sale promotion information and the third sale promotion information that are displayed on a screen of the terminal based on the screen information (0032, 0036, 0041 changing the coupon data to “used” on the coupon sheet);
	 and provide additional sale promotion information to the terminal when a layout of the second sale promotion information and the third sale promotion information on the screen, of which the display mode has been changed, includes a line composed of the second sale promotion information and the third sale promotion information that have been used by the customer (0026-0027, see also Fig. 8A-D, 0028-0029, 0032-0034).
	Where Mori discloses prioritizing coupon data based on the user’s history and preference (Mori at 0006, 0027, 0040), it appears that Mori may not explicitly disclose, the second sale promotion information having a delivery priority higher than that of the first sale promotion information, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delivery priority of Igarashi with the coupon distribution system and method and coupon data priority of Mori in order to have a second promotional sale information with that of a higher delivery priority than a first sale promotion information, according to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 3: Mori in view of Igarashi discloses, The information provision apparatus according to claim 1, wherein the second sale promotion information and the third sale promotion information include a coupon or an advertisement (Mori at 0016, 0024, 0029).
	
	Claim 4: Mori in view of Igarashi discloses, The information provision apparatus according to claim 1, wherein the preference information includes a preference or behavior pattern of the customer (Mori at 0027, 0040).

	Claim 5: Mori in view of Igarashi discloses, The information provision apparatus according to claim 1, wherein the preference information is updated based on use of the second sale promotion information and the third sale promotion information by the customer (Mori at 0040, usage history reflects the user’s preference, thus the usage history is updated as the user redeems/uses the coupon data).

	Claim 6: Mori in view of Igarashi discloses, The information provision apparatus according to claim 1, wherein the preference information includes a preference or behavior pattern of a group with which the customer shares an attribute (Mori at 0027, 0040, 0073).

	Claim 8: Mori discloses, A terminal comprising: 
	a communication interface configured to transmit preference information of a customer to an information provision apparatus (0027, 0040, 0073); 
	a display configured to display, on a screen, first sale promotion information, second sale promotion information, and third sale promotion information (0020, 0022, 0029, Fig. 8, see also 0040), 
	and the third sale promotion information matching the preference at a higher level than that of the second sale promotion information (0006, gives priority to coupon data matching the user history data, 0027, 0040, 0073),
	the first sale promotion information, the second sale promotion information, and the third sale promotion information being generated at the information provision apparatus (0013, 0017, 0040, generates a coupon sheet based on the user’s history); 
	and an input interface configured to receive a selection regarding the first sale promotion information, the second sale promotion information, and the third sale promotion information (0022, 0029-0030, user selects the coupon data, see also Fig. 8),
	 and receive screen information having at least one line composed of the second sale promotion information and the third sale promotion information (0013, transmits the coupon data to the user terminal, 0017, 0020, 0029, see also Fig. 8A-D),
	 wherein when the second sale promotion information and the third sale promotion information that have been selected are used (0029-0030, the user selects the coupon to use it, 0031, confirms coupon data usage via a store terminal), 
	the display is configured to change a display mode of the second sale promotion information and the third sale promotion information used (0032, 0036, 0041 changing the coupon data to “used” on the coupon sheet), 
	and when a layout of the second sale promotion information and the third sale promotion information on the screen, of which the display mode has been changed, includes a line composed of the second sale promotion information and the third sale promotion information that have been used by the customer (0026-0027, see also Fig. 8A-D, 0028-0029, 0032-0034), the communication interface is configured to receive additional sale promotion information (0032-0034, 0036-0037). 
	Where Mori discloses prioritizing coupon data based on the user’s history and preference (Mori at 0006, 0027, 0040), it appears that Mori may not explicitly disclose, the second sale promotion information having a delivery priority higher than that of the first sale promotion information, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delivery priority of Igarashi with the coupon distribution system and method and coupon data priority of Mori in order to have a second promotional sale information with that of a higher delivery priority than a first sale promotion information, according to MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 9: Mori discloses, An information provision method using an information provision apparatus (see at least 0010), the information provision method comprising:
	acquiring sale promotion information including at least first sale promotion information, second sale promotion information, and third sale promotion information (0012, coupon receiving unit, 0017, 0029), 
	and the third sale promotion information matching the preference information of a customer at a higher level than that of the second sale promotion information (0006, gives priority to coupon data matching the user history data, 0027, 0040, 0073);
	 transmitting, to a terminal of the customer, screen information having at least one line composed of the second sale promotion information and the third sale promotion information (0013, transmits the coupon data to the user terminal, 0017, 0020, 0029, see also Fig. 8A-D);
	detecting that the customer has used the second sale promotion information and the third sale promotion information (0030, the user selects the coupon to use it, 0031, confirms coupon data usage via a store terminal); 
	changing a display mode of the second sale promotion information and the third sale promotion information displayed on a screen of the terminal (0032, 0036, 0041 changing the coupon data to “used” on the coupon sheet);
	and providing additional sale promotion information to the terminal when a layout of the second sale promotion information and the third sale promotion information on the screen, of which the display mode has been changed, includes a line composed of the second sale promotion information and the third sale promotion information that have been used by the customer (0026-0027, see also Fig. 8A-D, 0028-0029, 0032-0034, 0036-0037).
	Where Mori discloses prioritizing coupon data based on the user’s history and preference (Mori at 0006, 0027, 0040), it appears that Mori may not explicitly disclose, the second sale promotion information having a delivery priority higher than that of the first sale promotion information, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delivery priority of Igarashi with the coupon distribution system and method and coupon data priority of Mori in order to have a second promotional sale information with that of a higher delivery priority than a first sale promotion information, according to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Igarashi, further in view of Hirose et al (JP 2011-090616 A), hereafter “Hirose”.

Claim 7: Mori in view of Igarashi discloses The information provision apparatus according to claim 1, however where Mori discloses determining that the customer has used the coupon data (see Mori at 0029-0030), it appears that Mori may not explicitly disclose, wherein the one or more processors are programmed to detect that the customer has used the second sale promotion information or the third sale promotion information based on a position of the terminal, Hirose, however discloses the missing limitations at paragraphs 0014, 0024, 0029-0030, 0036. The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify or incorporate the teachings of Hirose with determining the usage of the coupon data as disclosed by Mori in order to confirm that the user visited a particular location and used the sale promotion information.

Response to Amendment
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101 for being directed to an abstract idea, therefore the Examiner has maintained the rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.
Amendments to the Claim(s) do not overcome the rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has maintained the rejection.

Response to Arguments
The Applicant argues (Starting on page 6 of Remarks) that the claims as a whole do not fall into any of the three categories of subject matter deemed by the Patent Office to constitute an abstract idea (see page 6 of Remarks), the Examiner however disagrees and maintains that the claims recite the common business practice of providing promotional information to a user, see the full updated 101 rejection starting on page 3 of this Office Action. The Examiner has provided a detailed analysis as to why the claims recite an abstract idea. The amendments to the claims appear to just further narrow the abstract idea.  As indicated to the Applicant at interview, the Examiner finds that providing information to a customer to be an abstract idea in and of itself, furthermore it is a common business practice to provide sales information to consumers in order to promote products/services for purposes of increasing sales, therefore the Applicant’s arguments are not persuasive. The Examiner further finds that arranging the sale promotion information in a particular “display mode” and “includes a line composed of the second sale promotion information and the third sale promotion information that have been used by the customer” does nothing more than narrow the abstract idea, there does not appear to be any improvement to either the computer or the technical field nor does the amended integrate the abstract idea into a practical application. 
	The Applicant argues (Starting on Page 9) that the claimed features are similar to the patent eligible claims of McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) (McRO), however, where the Federal Circuit found that when “the claims were viewed as a whole, their eligibility was self-evident based on the clear improvement, so no further analysis was needed”, the same cannot be said about the claims of the current application - the claims fail to recite any limitations (when considered alone or as a whole) that could be regarded as a “clear improvement” to the technology. The Applicant further argues that the claims are integrated into a practical application because they are directed to a configuration that efficiently provides sales promotion information to a user, the Examiner disagrees and finds that there is no improvement to the technical field (see full 101 analysis and rejection above). The Applicant’s arguments have been fully considered but are not persuasive, therefore the 101 rejection is maintained.
Applicant’s arguments with respect to claim 1, 8-9, that the prior art of record fails to disclose the amended claim limitations, the Examiner respectively disagrees. Mori discloses the amended claim limitations at Fig. 8A-D, and paragraphs 0028-0029, at Fig. 8A-D (see on page 19 of this Office Action) Mori clearly discloses the amended claim limitations. The Examiner notes that the claim(s) as currently drafted are broad enough that essentially any reference that discloses a second and third sale promotion information on a screen can be regarded as “composed of a line”, for example, if there are two advertisements on a page and one advertisement is at the top of the screen and the other advertisement is on the bottom of the screen the second and third sale promotion information can be considered to be “composed of a line”, seeing as the claim(s) only require a single advertisement/coupon for each sale promotion information. Furthermore, because the claim(s) do not specify what it means for sale promotion information to be “used”, it appears that anything from simply viewing/clicking the advertisement to being within proximity to a store would suffice for the advertisement/coupon to be considered “used”. The prior art of record, Mori, discloses that when a predetermined condition is met additional coupon data is provided to the user, the “predetermined condition” of Mori is when a certain number of coupons are “used” by the consumer, the used coupons are indicated as such on the coupon sheet (See at least 0032-0034, 0036-0037, Mori also indicates that the coupon sheet is similar to that of a stamp rally at 0041). Since the claims are broad as described above, the claims only require that the prior art disclose (for example) a consumer using coupons A/B or A/C to satisfy the requirements of the claims, however any combination of the coupons A-F would be sufficient. At Fig. 8B Mori indicates that a user can select coupon A to redeem, and Fig. 8D shows how the display of coupon A has been changed to indicate that it has been redeemed (i.e. used), see also 0029-0030. Therefore, the Applicant’s arguments are not persuasive and the Examiner maintains that the prior art of record discloses each and every limitation of the claim(s).

    PNG
    media_image1.png
    862
    569
    media_image1.png
    Greyscale


The Applicant relies on the same arguments for depending claims 3-7 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 3-7.
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622